499 F.2d 129
86 L.R.R.M. (BNA) 3001, 74 Lab.Cas.  P 10,175
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SEQUOIA DISTRICT COUNCIL OF CARPENTERS, etc., Respondent.
No. 73-3365.
United States Court of Appeals, Ninth Circuit.
June 28, 1974Rehearing Denied Aug. 7, 1974.

Elliott Moore, Deputy Associate Gen. Counsel, NLRB, Washington, D.C. and Roy O. Hoffman, Director, Region 20 NLRB, San Francisco, Cal., for petitioner.
Victor J. Van Bourg, Michael B. Roger, of Levy, Van Bourg & Hackler, San Francisco, Cal., for respondent.
Before KOELSCH, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
This is an application of the National Labor Relations Board ('Board') for enforcement of its order against Sequoia District Council of Carpenters, AFLCIO ('the Union').  The Board's decision and order are reported at 206 N.L.R.B. No. 8 (1973).


2
Based on our review of the record as a whole, the Board's finding that the Union engaged in an unfair labor practice in violation of 8(b)(4) of the National Labor Relations Act, as amended (29 U.S.C. 158(b)(4)), is supported by substantial evidence.


3
The Board may properly enter a broad order such as this one here if a Union has demonstrated a 'proclivity' to violate the secondary boycott provisions of the Act.  N.L.R.B. v. Brotherhood of Teamsters, Local No. 70, 490 F.2d 87, 88 (9th Cir. 1973); N.L.R.B. v. Local 85, International Brotherhood of Teamsters, 454 F.2d 875, 879 (9th Cir. 1972).  The record shows that this respondent has a history of similar violations, including one fully litigated decision (186 N.L.R.B. 432 (1970), enforced by this court in an unreported decision filed January 10, 1972), and settlement stipulations in two separate cases (Nos. 20-CC-1143, 1273).  The prior settlement stipulations may be treated as equivalent to fully adjudicated decisions of the Board enforced by this court, in accordance with the terms of the stipulations.


4
The Board's order will be enforced.